Docket No. 102462.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




EAGLE MARINE INDUSTRIES, INC., et al., Appellees, v. UNION
       PACIFIC RAILROAD COMPANY, Appellant.

                  Opinion filed January 25, 2008.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Garman, and Karmeier concurred in the judgment and opinion.



                            OPINION

     Plaintiffs, Eagle Marine Industries, Inc., River City Landscape
Supply, Inc., and ConAgra Foods, Inc., doing business as Peavy
Company, filed a complaint for injunctive relief against defendant,
Union Pacific Railroad Company. Plaintiffs sought to enjoin and
restrain defendant from obstructing a railroad grade crossing located
on Monsanto Avenue west of Route 3 in Sauget, Illinois, for more
than 10 minutes under section 18c–7402(1)(b) of the Illinois Vehicle
Code (625 ILCS 5/18c–7402(1)(b) (West 2004)) (the Illinois blocked-
crossing provision). Defendant moved to dismiss, alleging that the
Illinois blocked-crossing provision was preempted by the Federal
Railroad Safety Authorization Act of 1994 (49 U.S.C. §20101 et seq.
(2000)) (FRSA) and the federal Interstate Commerce Commission
Termination Act of 1995 (49 U.S.C. §10101 et seq. (2000)) (ICCTA).
Defendant further alleged that the blocked-crossing provision violated
the commerce clause of the United States Constitution (U.S. Const.,
art. I, §8, cl. 3). Defendant also argued that plaintiffs’ claim was
barred because the Illinois blocked-crossing provision does not
provide for a private cause of action.
     The circuit court denied defendant’s motion to dismiss and entered
a preliminary injunction, ordering defendant not to obstruct the grade
crossing at Monsanto Avenue for a period of greater than 10 minutes.
After conducting an evidentiary hearing, the circuit court entered a
permanent injunction. In doing so, the circuit court concluded that the
Illinois blocked-crossing provision was not preempted by the FRSA
or the ICCTA. The circuit court further concluded that the Illinois
blocked-crossing provision did not violate the commerce clause.
Lastly, the circuit court found that a private right of action exists
under the Illinois blocked-crossing provision.
     The appellate court affirmed. 363 Ill. App. 3d 1166. We allowed
defendant’s petition for leave to appeal. 210 Ill. 2d R. 315(a). For the
reasons that follow, we reverse the judgment of the appellate court.

                                Analysis
    In Village of Mundelein v. Wisconsin Central R.R., No. 103543
(January 25, 2008), we held that a Mundelein village ordinance, which
adopted by reference the Illinois blocked-crossing provision, was
preempted by section 20106 of the FRSA. Village of Mundelein, slip
op. at 12. We further held that the savings clause contained in section
20106 does not apply. Village of Mundelein, slip op. at 17.
Accordingly, the Mundelein village ordinance was held unenforceable.
Village of Mundelein, slip op. at 17. Village of Mundelein dictates the
outcome of this case.
    Although Village of Mundelein involved a village ordinance, the
ordinance mirrors the Illinois blocked-crossing provision at issue here.
Both contain the same language and, thus, regulate “railroad safety”
and, more particularly, the length and speed of trains. Because the
ordinance and statute at issue here are identical, the analysis and
conclusions set forth in Village of Mundelein control. Accordingly,



                                  -2-
we hold that the Illinois blocked-crossing provision is preempted by
section 20106 of the FRSA.
    Moreover, in Village of Mundelein, we held that the ordinance at
issue violated the commerce clause of the United States Constitution.
Village of Mundelein, slip op. at 15-16. The same is true here.
    Based on our conclusion that the Illinois blocked-crossing
provision is preempted by the FRSA, we need not reach the issue of
whether that provision provides for a private cause of action. In
addition, since section 20106 of the FRSA preempts the Illinois
blocked-crossing provision, we also need not reach the issue of
whether the blocked-crossing provision is preempted by the ICCTA.
Because the Illinois blocked-crossing provision is preempted by the
FRSA, we find that the circuit court erred in denying defendant’s
motion to dismiss and in entering the permanent injunction in favor of
plaintiffs. We therefore remand this cause to the circuit court with
directions to enter an order dissolving the permanent injunction and
granting defendant’s motion to dismiss.

                             Conclusion
    For the reasons stated, we reverse the judgments of the appellate
and circuit courts and remand the cause to the circuit court with
directions.

                                 Appellate court judgment reversed;
                                   circuit court judgment reversed;
                                   cause remanded with directions.




                                 -3-